Citation Nr: 1103951	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-01 769	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected residuals of a gunshot wound (GSW), to include pleural 
cavity injury, left arm, left back, and scars.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1949 to June 1952 
and from March 1955 to January 1956.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
In March 2006, August 2009, and August 2010, the Board remanded 
the case for further development, and it now again returns to the 
Board for appellate review.  The Board notes that during the 
course of the appeal, the Veteran moved and his claim's files 
were transferred to the RO in Detroit, Michigan.  This appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

While the Veteran was scheduled for a hearing in conjunction with 
this case in April 2005, he thereafter withdrew his hearing 
request and cancelled his hearing.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against showing that the Veteran's service-connected residuals of 
GSW, including pleural cavity injury, is manifested by 
restrictive lung defect resulting in forced expiratory volume in 
one second (FEV-1), forced expiratory volume in one second to 
forced vital capacity ratio (FEV-1/FVC), or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) values of 56 percent or less at any time during the 
pendency of the appeal. 

2.  The preponderance of the competent and credible evidence 
shows that the Veteran's service-connected residuals of GSW to 
the left arm involves a moderate injury to Muscle Group V due to 
a through-and-through wound from a small missile without in-
service treatment for infection or debridement or present loss of 
deep fascia or cardinal signs of muscle injury, and scars that 
are superficial and not tender, adherent, keloid, edematous, nor 
inflamed at all times during the pendency of the appeal.

3.  The preponderance of the competent and credible evidence 
shows that the Veteran's service-connected residuals of GSW to 
the left arm involves a moderate injury to Muscle Group VI due to 
a through-and-through wound from a small missile without in-
service treatment for infection or debridement or present loss of 
deep fascia or cardinal signs of muscle injury and scars that are 
superficial and not tender, adherent, keloid, edematous, nor 
inflamed at all times during the pendency of the appeal.

4.  The preponderance of the competent and credible evidence 
shows that the Veteran's service-connected residuals of GSW to 
the left back involves a moderate injury to Muscle Group XXI due 
to a through-and-through wound from a small missile without in-
service treatment for infection or debridement or present loss of 
deep fascia or cardinal signs of muscle injury and scars that are 
superficial and not tender, adherent, keloid, edematous, nor 
inflamed at all times during the pendency of the appeal.

5.  The preponderance of the competent and credible evidence is 
against showing that the Veteran's GSW scars cover at least 39 
sq. cm, are superficial and unstable, are superficial and painful 
scar, or cause limitation of motion at any time during the 
pendency of the appeal. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent have not 
been met for service-connected residuals of GSW with pleural 
cavity injury at all times during the pendency of the appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 
6899-6843 (2010).

2.  The criteria for a separate 10 percent rating have been met 
for service-connected residuals of GSW to Muscle Group V at all 
times during the pendency of the appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5305 (2010). 

3.  The criteria for a separate 10 percent rating have been met 
for service-connected residuals of GSW to Muscle Group VI at all 
times during the pendency of the appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5306 (2010). 

4.  The criteria for a separate 10 percent rating have been met 
for service-connected residuals of GSW to Muscle Group XXI at all 
times during the pendency of the appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5320 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
March 2006, August 2009, and August 2010.  The United States 
Court of Appeals for Veterans Claims (Court) has held "that a 
remand by this Court or the Board confers on the Veteran or other 
claimant, as a matter of law, a right to compliance with the 
remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The purpose of the March 2006 remand was to issue 
complete VCAA notice to the Veteran, obtain outstanding treatment 
records, schedule the Veteran for a VA examination, and 
readjudicate the claim including contemplation of separate 
ratings for the Veteran's scars.  The Veteran was sent a complete 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), letter and also asked to submit 
additional treatment records, which are included in the record.  
However, the immediate post-remand record demonstrates that a VA 
examination was not scheduled, and that the AOJ did not consider 
rating the Veteran's scars.  Therefore, the claim was again 
remanded in August 2009 to rectify this oversight, as well as to 
once again request that the Veteran identify outstanding 
treatment records.  

The August 2009 VA examination report provides findings specific 
to the Veteran's scars, and in the February 2010 supplemental 
statement of the case, the AOJ addressed the rating criteria for 
scars and the findings relevant to the scars in question.  
Accordingly, with these actions, as well as the previous post-
remand actions, the AOJ substantially complied with the March 
2006 and August 2009 remand orders.  

As for the purpose of the August 2010 remand, the AOJ was 
instructed to obtain a clarification of the pulmonary function 
test (PFT) findings at the January 2010 VA examination.  The 
clarification was received in September 2010.  Thus, the Board 
concludes that the AOJ also substantially complied with the 
August 2010 remand orders, and that the Board may now proceed 
with adjudication of the claim.

II. VA's Duties to Notify and Assist

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for completing 
it, and notice of information necessary to complete the claim if 
it is incomplete.  Second, under 38 U.S.C.A.  
§ 5103(a) (West 2002), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and complete 
a claim, i.e., existence of a current disability, the degree of 
disability, and the effective date of any disability benefits. 
The appellant must also be notified of what specific evidence she 
is to provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 
2002).

The Board finds that the written notice provided in August 2003, 
prior to the March 2004 rating decision, fulfills the provisions 
of 38 U.S.C.A. § 5103(a), with the exception of notice as to 
disability ratings and effective dates.  This notice was sent in 
an April 2006 letter and in subsequent VCAA letters.  To the 
extent that the Veteran was not provided adequate notice prior to 
the initial adjudication of the claim, the Board finds that 
providing him with adequate notice during the pendency of his 
appeal, followed by a readjudication of the claim in multiple 
supplemental statements of the case "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (Mayfield III), citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  Moreover, even if the above 
letters did not provide the Veteran with adequate notice, the 
Board finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claim after reading the above letters as well 
as the rating decision, statement of the case, and the 
supplemental statements of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  

The Board also finds that VA has secured all available and 
identified pertinent evidence and conducted all appropriate 
development.  Specifically, the record shows that VA has obtained 
and associated with the claims files all available and identified 
in-service and post-service treatment records.  Additionally, the 
reports of September 2003, June 2005, and January 2010 VA 
examinations and a September 2010 clarification were also 
available for review. 

The Board notes that, once VA undertakes the effort to provide an 
examination when developing a service connection claim, even if 
not statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In this regard, the Board observes that the September 
2003, June 2005, and January 2010 VA examiners examined the 
Veteran and provided findings relevant to the rating criteria.  
The Board notes that the September 2003 VA examiner did not 
review the claims file, but the findings relevant to the 
Veteran's muscle group injuries are sufficient to assist with 
adjudication of the claim.  The June 2005 VA examiner did not 
provide findings pertinent to either the affected muscles or PFT 
results, but did comment on the nature of the Veteran's 
respiratory distress, as well as his GSW scars.  Thus, the June 
2005 VA examination report is adequate with regard to that 
information only. 

As for the January 2010 VA examination report, the necessary 
findings are reported, including discussion of the cause of the 
Veteran's respiratory symptoms.  To the extent these findings 
were poorly defined in the report, the clarification provided in 
September 2010 rectified the problem.  Therefore, the Board 
determines that all necessary and appropriate findings relevant 
to the rating criteria are of record, and that the examinations 
in this case are adequate upon which to base a decision with 
regard to this claim.  Id.

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 
C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as 
a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service- connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 (2010), 
when assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended delays 
during the appellate process, VA's determination of the "current 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period that the increased rating claim 
has been pending.  In those instances, it is appropriate to apply 
staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do so.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran's service-connected residuals of GSW, to include 
pleural cavity injury, left arm, left back, and scars was 
initially is assigned a 20 percent rating pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Codes 6899-6818 (1952).  The Veteran contends 
that his symptomology is worse than is contemplated under this 
rating and that a higher rating should be assigned.  

Regulations provide that, when the disability being rated is not 
specifically provided for in the rating schedule, it will be 
rated under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  
Further, the provisions of 38 C.F.R. § 4.27 (2010) provide that 
unlisted disabilities requiring rating by analogy will be coded 
with the first two numbers of the schedule provisions for the 
most closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after a 
hyphen.  

The Board notes that this service-connected disability was 
originally evaluated under Diagnostic Code 6818, which held that 
a 20 percent rating was warranted for residuals of pleural cavity 
injury, including gunshot wounds, when moderate, manifested 
either by bullet or missile retained in lung, with pain or 
discomfort on exertion; or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest expansion.  
However, these criteria are no longer in effect.

Under the current rating criteria, in effect since October 7, 
1996, traumatic chest wall defects, including pneumothorax, 
hernia, etc., is evaluated pursuant to criteria at 38 C.F.R. § 
4.97, Diagnostic Code 6843 (2010).  Disabilities under this Code 
are in turn evaluated under the General Rating Formula for 
Restrictive Lung Disease.  Disabilities classified under 
Diagnostic Code 6843 are evaluated using the General Rating 
Formula for Restrictive Lung Disease, located under Diagnostic 
Code 6845, chronic pleural effusion, or fibrosis.  38 C.F.R. § 
4.97 (2010).  

Under the General Formula, a 30 percent rating is warranted when 
the Veteran's forced expiratory volume in one second (FEV-1) is 
56 to 70 percent predicted, or; his forced expiratory volume in 
one second to forced vital capacity ratio (FEV-1/FVC) is 56 to 70 
percent, or; his Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 56 to 65 
percent predicted.  A higher 60 percent rating is warranted when 
the FEV-1 is 40 to 55 percent predicted, or; the FEV-1/FVC is 40 
to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted, or; 
the maximum oxygen consumption is 15 to 20 ml/kg/min (with cardio 
respiratory limit).  A 100 percent evaluation is warranted when 
the FEV-1 is less than 40 percent predicted, or; the FEV-1/FVC is 
less than 40 percent, or; maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure) or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; patient requires oxygen therapy.  38 
C.F.R. § 4.97, Diagnostic Code 6845. The rating criteria 
contemplate PFT results post-therapy, which is the standard basis 
for comparison of pulmonary function.  See 38 C.F.R. § 
4.96(d)(5).

There are two VA examinations relevant to the Veteran's pulmonary 
function of record, performed in June 2005 and January 2010.  The 
June 2005 VA examination report did not report PFT results, but 
the examiner discussed how the Veteran's chronic obstructive 
pulmonary disease (COPD) was not aggravated by the service-
connected GSW because the GSW injury was superficial and the 
missile did not penetrate the lung.  

At the January 2010 VA examination, a PFT was performed, which, 
as clarified in September 2010, revealed FEV-1 of 30 percent of 
predicted, FEV-1/FVC of 34 percent, and DLCO value of 78 percent.  
The January 2010 examiner stated that there were no symptoms of 
restrictive pulmonary disease but diagnosed COPD causing severe 
obstructive lung defect.  

The September 2010 VA examiner reiterated the COPD diagnosis and 
also stated that the Veteran's service-connected disability does 
not cause cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or acute respiratory failure.  He determined that 
the Veteran did not qualify for outpatient oxygen therapy because 
of his DLCO levels.  The examiner also indicated that chest wall 
defect may cause restrictive lung defect, but not obstructive 
defect such as COPD.  

In light of the above, the Board finds that a rating in excess of 
20 percent for service-connected pleural cavity injury is not 
warranted.  Even though the Veteran's PFT test results meet the 
criteria for a higher rating under Diagnostic Code 6843, the only 
diagnosis associated with the PFT test results is COPD, which is 
not service-connected and not a lung defect associated with the 
Veteran's service-connected disability.  Accordingly, because VA 
examiners are able to distinguish between the adverse 
symptomatology caused by the Veteran's service connected GSW to 
the pleural cavity and non service connected COPD, the board 
finds that a rating in excess of 20 percent for service-connected 
residuals of GSW is not warranted under Diagnostic Codes 6899-
6843.  But see Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
("when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which require 
that reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be attributed 
to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 
1996)").  This is true throughout the period of time during 
which his claim has been pending and therefore consideration of 
staged ratings are not warranted.  Hart, supra.

However, the Board notes that the Veteran's service-connected GSW 
affected muscles of his upper left arm and chest.  Therefore, 
there is potential for separate ratings for disability affecting 
these muscles.  The Court in the case of Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), held, in cases where the record reflects 
that the Veteran has multiple problems due to service-connected 
disability, it is possible for a veteran to have "separate and 
distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that none 
of the symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Esteban, supra.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The involved muscles of the left upper arm are the biceps and 
triceps, as reported by a September 2003 VA examiner.  This 
examiner also stated that the other muscles involved were the 
left vastus lateralis muscles (thigh muscles); however, he did 
not have access to the claims file, and there is no in-service 
evidence suggesting the missile injured the Veteran's left thigh.  
Additional muscles affected are those of the thoracic muscle 
group, which is involved in respiration, as indicated by the left 
posterolateral chest and back injury, and the initial rating 
regarding pleural activity.  Accordingly, the Board determines 
that separate ratings are warranted under 38 C.F.R. § 4.73, 
Diagnostic Codes 5305, 5306, and 5321 for Muscle Groups V 
(biceps), VI (triceps), and XXI (thoracic), respectively.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Rating evaluations for shoulder, arm, hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related to 
the dominant or nondominant hand.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  38 C.F.R. § 4.69 (2010).  

The Veteran's dominant hand is not identified in the record.  
However, as demonstrated by the discussion below, the Board 
determines that the injury to Muscle Group V and Muscle Group VI 
is no more than moderate; therefore, as the same rating is 
assigned for a moderate injury for both the dominant and 
nondominant arms under the relevant rating criteria, the lack of 
this information does not prejudice the Veteran or preclude the 
Board from adjudicating the case. 

Diagnostic Codes 5305 and 5306 each assign a noncompensable 
rating for a slight injury, a 10 percent rating for a moderate 
injury, a 20 percent rating for a moderately severe injury, and a 
30 percent rating for a severe injury of the minor arm.  
38 C.F.R. § 4.73.  For the major arm, a moderately severe injury 
warrants a 30 percent rating, and a severe injury warrants a 40 
percent rating.  Id.  Diagnostic Code 5321 assigns a 
noncompensable rating for a slight injury, a 10 percent rating 
for a moderate injury, and a 20 percent rating for both 
moderately severe and severe injuries.  Id. 

The governing regulation, 38 C.F.R. § 4.56 (2010), provides, in 
relevant part, as follows:

* * *

(b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged;

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty 
of movement;

(d) Under Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe, or severe as follows:

* * *

(2) Moderate disability of muscles.  (i) Type of 
injury: A through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History 
and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles.  
(iii) Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.

(3) Moderately severe disability of muscles.  (i) 
Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile 
or large low- velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in [38 
C.F.R. § 4.56(c)] and, if present, evidence of 
inability to keep up with work requirements.  
(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating 
wound due to high- velocity missile, or large or 
multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed, and 
adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of 
an opposing group of muscles.  (F) Atrophy of 
muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56.

In addition, 38 C.F.R. § 4.55(a) (2010) provides that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of Muscle Groups I and II acting upon 
the shoulder.  38 C.F.R. § 4.55(d) (2010).

Further, for compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e) (2010).  
Finally, for muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined under 
the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f) (2010).

With the above criteria in mind, the Board notes that service 
treatment records state that the Veteran sustained a penetrating, 
through and through, missile injury to the left arm and lower 
left lateral chest wall without artery or nerve involvement.  
Chest X-rays showed lungs within normal limits.  The Veteran 
received these injuries on September 18, 1950, was treated for 
almost a month, and returned to duty on October 14, 1950.  
However, no infection or debridement was noted.  No complaints 
referable to the cardinal signs of muscle injury were reported.  
There was also no loss of muscle tissue or impairment of the left 
side function and strength when compared with the right.

In light of these facts, the Board assigns a separate 10 percent 
rating each for a through-and-through injury to Muscle Group V 
for the left biceps, Muscle Group VI for the left triceps, and 
Muscle Group XXI for the thoracic muscle group, for the entire 
appeal period, but no more.  Hart, supra.  

As indicated above, a rating for a moderate injury is the minimum 
rating for a through-and through wound, which is the type of 
wound sustained by each of the aforementioned muscle groups.  
However, absent documentation of prolonged hospitalization, 
infection, debridement, tissue loss, or loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and/or uncertainty of movement, a rating for a 
disability more severe than moderate is not supported by the 
evidence.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration of 
staged ratings are not warranted.  Hart, supra.

The Board also considered whether separate evaluations are 
warranted for the scars associated with the Veteran's service-
connected GSW.  

In this regard, the Board notes that the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 
2002)) and again in October 2008 (see 73 Fed. Reg. 54708 
(September 23, 2008)).  The October 2008 revisions are applicable 
to claims for benefits received by the VA on or after October 23, 
2008.  Id.  In this case, the Veteran filed his claim in June 
2003.  Therefore, only the post-2002 and pre-October 2008 version 
of the schedular criteria is applicable.  

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008) 
provides a 10 percent rating for deep scar with loss of motion in 
an area or areas exceeding 6 square inches (39 sq. cm.).

38 C.F.R. § 4.118, Diagnostic Code 7802 (2008) provides a 10 
percent rating for a superficial scar that does not cause limited 
motion in an area or areas of 144 square inches (929 sq. cm.).

38 C.F.R. § 4.118, Diagnostic Code 7803 (2008) provides that 
superficial, unstable scars, warrant a 10 percent evaluation.  
Id.  An unstable scar is defined as one where, for any reason, 
there is frequent loss of skin over the scar.  Id.  A superficial 
scar is not one associated with underlying soft tissue damage.  
Id.

38 C.F.R. § 4.118, Diagnostic Code 7804 (2008) provides that 
superficial scars, painful on examination, warrant a 10 percent 
disability rating.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7805 (2008) provides that 
other scars are to be rated on the limitation of the affected 
part.   

With the above criteria in mind, the Board notes that at the June 
2005 VA examination, the examiner noted a barely visible entry 
wound to the anterolateral aspect of the chest on the left and an 
associated exit wound on the posterolateral back with a scar 
measuring 2 cm by 1 cm that was well-healed, nonadherent, and 
flat.  The January 2010 scar examination revealed two oval -
shaped scars of the left posterior chest measuring 2 cm by 1 cm 
and 1 cm by 0.5 cm, a small, scar of the left posterior arm, 
measuring 1 cm by 0.5 cm.  These scars were slightly lighter than 
the surrounding tissue, but were superficial and exhibited no 
tissue breakdown, edema, inflammation, keloid formation, or other 
disabling aspects.  The Veteran reported no pain associated with 
these scars.  

The record also shows that his scars are noted to be superficial, 
nontender, and nonadherent, without tissue loss, inflammation, 
edema, or keloid formation.  

Therefore, because the preponderance of the competent and 
credible evidence does not show that the GSW scars cover at least 
39 sq. cm, are superficial and unstable, are superficial and 
painful, or cause limitation of motion, the Board finds that 
separate evaluations are not warranted under 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings are not 
warranted.  Hart, supra.

The Board acknowledges the Veteran's arguments in support of his 
claim and appreciates the respiratory difficulty the Veteran 
experiences.  Under certain circumstances, lay statements may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson, supra.  The Veteran is competent to 
describe his respiratory impairment; however, as is evident from 
the multiple VA examination findings reported above, the 
appropriate diagnosis and causation for respiratory symptoms 
requires specialized training and testing.  Therefore, the 
Veteran is not competent to determine the degree of severity of 
his service-connected pleural cavity injury or the cause of his 
more severe respiratory symptoms.  

Additionally, the Board acknowledges that an extra-schedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an extra-
schedular rating include marked interference with employment or 
frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2010).  In 
the present case, the Board finds no evidence that the Veteran's 
service-connected residuals of GSW present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms 
are wholly contemplated by the schedular criteria, and nothing in 
either the subjective or objective evidence suggests that these 
criteria are insufficient to compensate for the impairment of 
function the Veteran experiences due to his service-connected 
disabilities.  Moreover, there simply is no objective evidence 
that his scar, acting alone, has resulted in frequent periods of 
hospitalization or in marked interference with employment.  The 
Board again recognizes that the Veteran suffers significant 
impairment due to his COPD, but as that impairment is due to a 
nonservice-connected disability, consideration of the affects of 
the COPD are not relevant to contemplation of an extra-schedular 
referral.  Therefore, the Board finds that referral for an extra-
schedular rating is not necessary.

In adjudicating the current appeal for a higher evaluation the 
Board has not overlooked the Court's recent holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher 
evaluations also include a claim for a total rating based on 
individual unemployability (TDIU) when the appellant claims he is 
unable to work due to a service connected disability).  However, 
the record as it stands has not raised the issue of entitlement 
to a TDIU rating.  Therefore, the Board need not consider this 
question further. 

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim to the extent outlined above, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for service-connected residuals 
of a gunshot wound (GSW), to include pleural cavity injury, is 
denied at all times during the pendency of the appeal. 

A separate rating of 10 percent for residuals of GSW to Muscle 
Group V is granted at all times during the pendency of the 
appeal.  

A separate rating of 10 percent for residuals of GSW to Muscle 
Group VI is granted at all times during the pendency of the 
appeal.   

A separate rating of 10 percent for residuals of GSW to Muscle 
Group XXI is granted at all times during the pendency of the 
appeal.   


____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


